Citation Nr: 0715440	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for thyroid cancer due to 
ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1948 to June 
1948 with subsequent service in the U.S. Army Reserve with 
periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection. 

In May 2007, the Board granted a motion to advance the case 
on the docket due to due to the veteran's advanced age.  See 
38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Pursuant to 38 C.F.R. § 3.311, when a claimant contends that 
a radiogenic disease, which first became manifest after 
service though not to a compensable degree within any other 
applicable presumptive period, is the result of exposure to 
ionizing radiation in service, an assessment is made as to 
the size and nature of the radiation dose.  38 C.F.R. § 
3.311(a).  A "radiogenic disease" means a disease that may 
be induced by ionizing radiation, and includes non-malignant 
thyroid nodule disease.  38 C.F.R. § 3.311(b)(2).  Except as 
otherwise provided, the radiogenic disease must become 
manifest five years or more after exposure.  38 C.F.R. § 
3.311(b)(5).  If these threshold requirements are met, an 
assessment as to the size and nature of the radiation dose 
must be made.  38 C.F.R. § 3.311(a)(1).  In order to do so, 
the RO must request dose information as provided by 38 C.F.R. 
§ 3.311(a)(2).  Thereafter, the RO should refer the claim to 
the Undersecretary for Benefits for further consideration, if 
appropriate.  38 C.F.R. § 3.311(b)(1)(iii).

Private medical records indicate that carcinoma of the 
thyroid was diagnosed in September 1969, eleven years after 
the veteran's alleged August 1958 radiation exposure while he 
was at summer camp in the Army reserves.  As noted above, the 
veteran contends that the thyroid cancer is related to his 
exposure to ionizing radiation.  The Board finds that the 
circumstances of this claim indicate that analysis under 38 
C.F.R. § 3.311 is proper.  The claim must therefore be 
remanded for the development required by this regulation.

The veteran's service medical records are unavailable as they 
were destroyed in a fire that occurred at the National 
Personnel Records Center.  Inasmuch as the veteran was not at 
fault for the loss of these records, VA is under heightened 
obligation to assist the veteran in the development of his 
claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This 
heightened obligation includes searching for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The veteran has indicated that at the time of his alleged 
exposure, he was assigned to the 426th Ordinance Battalion 
Headquarters Company at the Toole Ordinance Depot.  Requests 
should be made to acquire any unit records that would 
document radiation-related activities, since that would 
assist in the preparation of a dose estimate.

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel 
Records Center or any other appropriate 
agency unit records or other documents 
that would describe the activities of the 
426th Ordinance Battalion in August 1958 at 
the Toole Ordinance Depot.

2.  If any such documents are obtained in 
response to the above request, the AMC 
should forward the veteran's personnel 
records and other pertinent documents to 
the Under Secretary for Health to prepare 
a dose estimate, to the extent feasible, 
in accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii) (2006), and then to the 
veteran's file to the Under Secretary for 
Benefits for an opinion, in accordance 
with 38 C.F.R. § 3.311(c) (2006).

3.  Then, after ensuring the VA reports, 
if any, are complete and that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), have been 
completed, the AMC should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


